Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 1 of 39            FILED
                                                                  2021 Apr-01 PM 04:17
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




              EXHIBIT A
                                                        DOCUMENT 1
                                                                        ELECTRONICALLY
                   Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 22/18/2021    FILED
                                                                             of 39 9:55 AM
                                                                                                              58-CV-2021-900092.00
State of Alabama                                                                            Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                 SHELBY COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                            58-CV-2021-900092.00
                                                                                                    MARY HARRIS, CLERK
                                      (Not For Domestic Relations Cases)                    Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                            02/18/2021

                                               GENERAL INFORMATION
                               IN THE CIRCUIT COURT OF SHELBY COUNTY, ALABAMA
                          DEMETRIA CASTER v. REGIONAL ACCEPTANCE CORPORATION ET AL

First Plaintiff:       Business        Individual             First Defendant:         Business                Individual
                       Government      Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                               OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                  MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                    Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                       CVRT - Civil Rights
     TOWA - Wantonness                                      COND - Condemnation/Eminent Domain/Right-of-Way

     TOPL - Product Liability/AEMLD                         CTMP - Contempt of Court

     TOMM - Malpractice-Medical                             CONT - Contract/Ejectment/Writ of Seizure

     TOLM - Malpractice-Legal                               TOCN - Conversion

     TOOM - Malpractice-Other                               EQND - Equity Non-Damages Actions/Declaratory Judgment/
                                                                   Injunction Election Contest/Quiet Title/Sale For Division
     TBFM - Fraud/Bad Faith/Misrepresentation
                                                            CVUD - Eviction Appeal/Unlawful Detainer
     TOXX - Other:
                                                            FORJ - Foreign Judgment
                                                            FORF - Fruits of Crime Forfeiture
TORTS: PERSONAL INJURY
                                                            MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TOPE - Personal Property
                                                            PFAB - Protection From Abuse
     TORE - Real Properly
                                                            EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS                                         QTLB - Quiet Title Land Bank
     ABAN - Abandoned Automobile                            FELA - Railroad/Seaman (FELA)
     ACCT - Account & Nonmortgage                           RPRO - Real Property
     APAA - Administrative Agency Appeal                    WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     ADPA - Administrative Procedure Act                    COMP - Workers’ Compensation
     ANPS - Adults in Need of Protective Service            CVXX - Miscellaneous Circuit Civil Case

ORIGIN:      F       INITIAL FILING                    A       APPEAL FROM                               O       OTHER
                                                               DISTRICT COURT

             R       REMANDED                          T       TRANSFERRED FROM
                                                               OTHER CIRCUIT COURT

                                                                    Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                  YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                    NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        WAT056                                 2/18/2021 9:55:27 AM                                /s/ JOHN GRIFFIN WATTS
                                           Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                           YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                     YES      NO
      Case 2:21-cv-00471-AMM Document 1-1
                               DOCUMENT 2 Filed 04/01/21 Page 3 of 39
                                                                    ELECTRONICALLY FILED
                                                                        2/18/2021 9:55 AM
                                                                      58-CV-2021-900092.00
                                                                      CIRCUIT COURT OF
                                                                   SHELBY COUNTY,ALABAMA
                                                                     MARY HARRIS,CLERK
                                                               .       _   . -
       IN THE CIRCUIT COURT OF SHELBY COUNTY,ALABANIA


DEMETRIA CASTER,                      )
an individual,                        )
                                      )
             Plaintiff,               )
                                      )
v.                                    )        Civil Action No.:
                                      )
REGIONAL ACCEPTANCE                   )
CORPORATION;                          )
EQUIFAX,INC.;                         )
EXPERIAN INFORMATION                  )
SOLUTIONS,INC;                        )
TRANS UNION,LLC;                       )
Fictitious Defendants "A","B" and )
"C"thereby intending to refer to )
the legal entity, person, firm or      )
corporation which was responsible )
for or conducted the wrongful acts )
alleged in the Complaint; Names of)
the Fictitious parties are unknown )
to the Plaintiff at this time but will )
be added by amendment when             )
ascertained                            )
                                       )
Defendants.                            )


                                  COMPLAINT

 1.    This action arises out ofrepeated violations ofthe ofthe Fair Credit Reporting

       Act(15 U.S.C.§ 1681 et seq.[hereinafter"FCRA"])by Regional Acceptance

       Corporation, Equifax,Experian, and Trans Union,in their illegal efforts to




                                           1
     Case 2:21-cv-00471-AMM Document
                             DOCUMENT1-1
                                       2 Filed 04/01/21 Page 4 of 39




     collect and/or credit report against Plaintiff on a debt that Plaintiff does not

     owe.

2.    The Plaintiff was sued by Regional for a debt.

3.   Plaintiff settled with Regional and Regional dismissed the case with prejudice.

4.    But Regional continued to report a balance due and owing when nothing more

      was owed.

5.    Plaintiff then disputed the false account on her credit reports directly with the

      three credit reporting agencies (Equifax, Experian and Trans Union) but all

      Defendants refused to delete this account or show it as a zero balance owed and

      instead all Defendants continued to report a variety offalse information about

     Plaintiff.

                                 JURISDICTION

6.    Personal jurisdiction exists over Defendants as they have the necessary

      minimum contacts with the State of Alabama and this suit arises out of their

      specific conduct with Plaintiff in Alabama. All the actions described in this

      suit occurred in Alabama.

                                      VENUE

7.    Venue is proper as Plaintiff lives in this judicial district,the events took place

      in thisjudicial district, and the Defendants do business in thisjudicial district.




                                          2
      Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 5 of 39
                               DOCUMENT




                                     PARTIES

8.     Plaintiff Demetria Caster (hereinafter "Plaintiff' or "Caster") is a natural

       person who is a resident ofthis judicial district in Alabama and is a "consumer"

       as defined by the FDCPA.

9.     Regional Acceptance Corporation,("Regional") is a foreign firm that is a

      "furnisher" under the FCRA.

10.    Equifax,Inc.("Equifax")is a foreign company that is a "consumer reporting

       agency" under the FCRA.

11.    Experian Information Solutions, Inc.("Experian") is a foreign company

       that is a "consumer reporting agency" under the FCRA.

12.    Trans Union, LLC ("Trans Union") is a foreign company that is a

      "consumer reporting agency" under the FCRA.

13.    Fictitious Defendants "A","B" and "C" thereby intending to refer to the

       legal entity, person, firm or corporation which was responsible for or

       conducted the wrongful acts alleged in the Complaint; names of the Fictitious

       parties are unknown to the Plaintiff at this time but will be added by

       amendment when ascertained.

14.    Any reference to any Defendant refers to that Defendant as well as the

       Fictitious Defendants.




                                           3
      Case 2:21-cv-00471-AMM Document 1-1
                               DOCUMENT 2 Filed 04/01/21 Page 6 of 39




        Re2iona1 Acceptance Sues Caster and Then Settles With Caster

                     And Dismisses the Case With Prejudice

15.    On September 15, 2017, Regional sued Demetria Caster in the Small

       Claims Court of Shelby County, Alabama, with a case number of 58-SM-

       2017-901213.00.

16.    The amount sued for was $4,755.78 plus interest, attorney fees,costs and other

       relief.

17. - On October 22, 2018, Regional Acceptance and Caster entered into

       Stipulation ofthe Parties where Caster agreed to pay $3,000 in $500 monthly

       payments beginning November 10, 2018, until the full $3,000 was paid.

18.    Caster paid the $3,000 settlement amount in full.

19.    Because Caster owed no money to Regional, on May 21, 2019, Regional

       filed a "Motion To Dismiss" seeking to dismiss the case with prejudice.

20.    On May 24, 2019,the Honorable Daniel A. Crowson, Jr. dismissed the case

       with prejudice.

21.    The credit reporting should have either been deleted or shown a zero balance.

22.    As of May 2019,there was no debt owed.

23.    The debt had been resolved and paid.

24.    With no debt owed,there could be no balance owed.

25.   'There could be no further "charge off" status after the debt was paid.



                                          4
      Case 2:21-cv-00471-AMM Document 1-1
                               DOCUMENT 2 Filed 04/01/21 Page 7 of 39




      All Defendants Continue To Falsely Credit Report Even After Plaintiff

        Requested That Each Defendant Stop Its False Credit Reporting



                         Background on Credit Reporting

26.    Credit reporting is a fact of modem life.

27.    Plaintiff, like other consumers in America, has no choice on whether private

       companies such as Equifax, Experian and Trans Union maintain and sell

       credit reports on Plaintiff to other companies typically known as "users" of

       credit reports.

28.    Plaintiff has no choice in whether companies such as Regional(a "furnisher"

       of information) credit report to companies such as Equifax, Experian and

       Trans Union about Plaintiff.

29.    Plaintiff's sole comfort is to know that any such credit reporting must be done

       accurately and completely.

30.    Consumer reporting agencies such as Equifax, Experian and Trans Union are

       not allowed to report false information.

31.    And they are not allowed under the law to report incomplete information.

32.    Furnishers ofinformation,such as Regional,are required to report only accurate

       and complete information.




                                           5
      Case 2:21-cv-00471-AMM Document 1-1
                               DOCUMENT 2 Filed 04/01/21 Page 8 of 39




33.    Congress passed the FCRA and specifically stated in Section 1681(a)(4) that

      "There is a need to insure that consumer reporting agencies exercise their grave

       responsibilities with fairness, impartiality, and a respect for the consumer's

       right to privacy." (Emphasis added).

34.    Consumer reporting agencies such as Equifax,Experian and Trans Union are

       notorious for treating their responsibilities in a flippant manner instead of

       treating them as "grave responsibilities" as required by the FCRA.



      The Dispute Method Of Correcting False Or Incomplete Information

35.    When a consumer,such as Plaintiff,realizes there is false information on credit

       reports, Plaintiff has the right to dispute this with Equifax, Experian and

       Trans Union.

36.    The consumer simply disputes(verbally by phone, online, by fax, or by mail)to

       Equifax, Experian and Trans Union and requests an investigation of the

       account("tradeline" in the industry jargon)so that the account will be corrected

       or deleted.

37.    If the account, such as the Regional account, is no longer owed then the only

       solutions are to delete it or to show it as a zero balance as ofthe date it was paid

       and no longer report negative information after the account was paid as Plaintiff

       as ofthat date does not owe any money to Regional.



                                            6
      Case 2:21-cv-00471-AMM Document 1-1
                               DOCUMENT 2 Filed 04/01/21 Page 9 of 39




38.    When a consumer reporting agency receives a dispute from a consumer, it has

       three choices.

39.    First, it can reasonably deem the dispute as "frivolous" and notify the consumer

       within five business days.

40.    Second, it can delete the account without an investigation.

41.    Third, and this is the most common,the consumer reporting agency will notify

       the furnisher of the information within five business days by sending a copy of

       the dispute to the furnisher.

42.    If the consumer reporting agency does not notify the furnisher as required by

       the FCRA,this is a violation of the FCRA by the consumer reporting agency.

43.    The third choice results in both the consumer reporting agency and the furnisher

       each doing its own reasonable investigation into the dispute and requires both

       entities to examine all information each entity has or can reasonably obtain to

       assist in the investigation.

44.    Each entity, the consumer reporting agency and the furnisher(if notified by the

       consumer reporting agency) must correct inaccurate or incomplete information

       or delete the account if the account is found to be inaccurate or incomplete or

       cannot be verified for accuracy.




                                           7
      Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 10 of 39
                               DOCUMENT




                Plaintiff Disputes Online But The False Information

                               Is Not Corrected Or Deleted

45.    Caster disputed with at least Defendant Experian the false credit reporting

       ofthe Regional Acceptance account.

46.    Defendant Experian promptly notified Defendant Regional Acceptance as

       required under the FCRA of the dispute.

47.    Alternatively, Defendant Experian failed to notify Defendant Regional

       Acceptance within the time limits required by the FCRA.

48.    The Defendant Regional Acceptance account was still reported as a current

       balance owed and a monthly charge off after the debt was paid off.

49.    Even though the debt no longer existed and the case suing on the debt was

       dismissed with prejudice.



             Caster Realizes Online Disputes Will Not Fix The Errors

              So Caster Sends In Written Disputes By Certified Mail

50.    On August 4, 2020, Caster sent to Defendant Experian, Defendant

       Equifax, and Defendant TransUnion a written dispute lettert.

51.    The dispute letter was two pages and contained 28 pages of enclosures.




I The letter was also addressed to Innovis but Innovis after investigating stated there was no such
account on Plaintiff's credit report.


                                                8
      Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 11 of 39
                               DOCUMENT




52.    Defendant Experian received the letter on August 10, 2020, with USPS #

       9414811898765822949098. [See Exhibit F].

53.    Defendant Equifax received the letter on August 10, 2020, with USPS #

       9414811898765822949067.[See Exhibit G].

54.    Defendant TransUnion received the letter on August 11, 2020, with USPS #

       9407111898765822949082.[See Exhibit H].

55.    Defendant Experian promptly notified Defendant Regional Acceptance as

       required under the FCRA of the dispute.

56.    Alternatively, Defendant Experian failed to notify Defendant Regional

       Acceptance within the time limits required by the FCRA.

57.    Defendant Equifax promptly notified Defendant Regional Acceptance as

       required under the FCRA of the dispute.

58.     Alternatively, Defendant Equifax failed to notify Defendant Regional

        Acceptance within the time limits required by the FCRA.

59.     Defendant TransUnion promptly notified Defendant Regional Acceptance

        as required under the FCRA of the dispute.

60.     Alternatively, Defendant TransUnion failed to notify Defendant Regiopal

        Acceptance within the time limits required by the FCRA.




                                         9
      Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 12 of 39
                               DOCUMENT




61.    As this knowledge is only know to the Defendants Equifax, Experian and

       Trans Union,Plaintiff has pled it alternatively as is Plaintiff's right under the

       Alabama Rules of Civil Procedure.



        All Defendants Do An Investigation That Violates The FCRA As

Each Investigation Was Done Negligently And Intentionally Or Recklessly Or

                 In Wanton Disregard Of Caster And The FCRA

62.    The dispute was very simple — no money was owed but there was reported

       that a balance owed.

63.    Defendant Regional Acceptance knew the settlement had been paid and

       nothing more was owed.

64.    For Defendant Experian,Defendant Equifax,and Defendant TransUnion,

       they could see in the dispute letter that the case was dismissed with prejudice.

65.    All Defendants knew then and know today (or should have known) that a

       dismissal with prejudice is an adjudication on the merits and that this means

       no money is owed as ofthe date of the dismissal.

66.    All Defendants understood then and understand now that if no money is

       owed, there can be no balance and negative monthly information cannot be

       reported after the account was settled and dismissed with prejudice.




                                           10
      Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 13 of 39
                               DOCUMENT




67.    This is not a difficult concept for anyone to understand — if you pay offa debt,

       you owe nothing.

68.    When you pay off a house mortgage, you don't owe anything.

69.    When you pay off a car loan, you owe nothing on the car.

70.    When you owe nothing, you cannot be late after you owe nothing.

71.    Even the consumer reporting agencies Equifax,Experian and Trans Union

       knew these simple concepts.

72.    Even Regional knew these as well.

73.    But these simple concepts were ignored, intentionally, by all Defendants.

74.    No Defendant deleted this account.

75.    No Defendant changed the balance to zero.

76.    No Defendant stopping the monthly reporting after the debt was paid in May

       2019.

77.    No Defendant would update the status to show this was a paid or settled

       account but instead continued to falsely report the status as a charge off

78.    No Defendant took seriously the dispute letter when it said, "Last year on

       May 24, 2019 the judge dismissed the case with prejudice. So please delete

       the account and delete the balance owed. As of that date I owed nothing on

       this, and still owe nothing on it. Since Regional Acceptance wants to do false

       credit reporting as I'm looking to buy a home, please delete this false



                                          11
      Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 14 of 39
                               DOCUMENT




       information including this account. I do not owe any debt to Regional

       Acceptance Corporation."

79.    No Defendant changed the balance to zero to reflect that no debt was owed.

80.    Instead, all Defendants kept the false credit reporting and false balance every

       month since May 2019 on the credit reports of Caster.

81.    No Defendant contacted the Shelby County Court to see if the materials

       submitted by Caster were legitimate and correct.

82.    No Defendant contacted the collection counsel for Defendant Regional to

       see if the case was truly dismissed with prejudice and that no further money

       was owed by Caster to Defendant Regional.

83.    Defendant Experian, Defendant Equifax, and Defendant TransUnion did

       nothing other than ask Defendant Regional if its reporting was correct.

84.    This falls woefully short ofthe requirements ofthe FCRA for the credit bureau

       Defendants to do a reasonable investigation.

85.     And it is not known if Defendant Experian even contacted Defendant

       Regional as Defendant Experian did not ever send Caster the results of

       investigation and denied to Caster in a phone call that it ever received

       Caster's dispute despite the certified mail record.




                                          12
      Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 15 of 39
                               DOCUMENT




86.    Defendant Equifax responded on August 14, 2020 and stated that "This

       creditor has verified to OUR company that the balance is being reported

       correctly."

87.    Defendant Equifax showed monthly charge offs after the account was settled

       and nothing more was owed.

88.    Defendant Equifax showed a balance due of $2,893 even though no money

       was owed as the case was settled and dismissed in May 2019.

89.    Defendant Equifax shows the date of last payment as May 2019 but shows

       the "actual payment amount" to be zero.

90.    Defendant Equifax shows the status to be charge off when the status should

       reflect the account was settled and nothing more was owed.

91.    A consumer account cannot be charged off after it is paid — there is nothing

       more owed and so it is impossible to be late in the months following the

       payment of the debt.

92.    Defendant Trans Union responded with the results of its investigation on

       August 18, 2020 and stated "We investigated the information you disputed

       and updated: Not specified. Here is how this item appears on your credit

       report following our investigation."

93.    Defendant Trans Union showed the balance as $2,893 when none was owed.




                                         13
      Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 16 of 39
                               DOCUMENT




94.    Defendant Trans Union showed the payment status as">Charge Off<" when

       the payment status was actually paid or settled.

95.    Defendant Trans Union showed charge offs for months and months after the

       account was settled and nothing more was owed.

96.    A consumer account cannot be charged off after it is paid — there is nothing

       more owed and so it is impossible to be late in the months following the

       payment ofthe debt.

97.    As mentioned above, Defendant Experian refused to send Plaintiff results

       ofinvestigation and even claimed by phone that no dispute had been received

       which is a false statement.

98.    All Defendants — Regional,Equifax,Experian and Trans Union — continue

       to report the false information including the balance, status, monthly charge

       offs or other lates after the debt was paid.

99.    These Defendants know what they are doing is illegal and is false credit

       reporting, but they are continuing to report this way in an effort by Regional

       to collect money that is not owed, and the Defendants Equifax, Experian

        and Trans Union are in on this scam to help their customer Regional to extort

        money from Plaintiff.

100. If any of the Defendants had performed even a negligent investigation, it is

        more likely than not that this false account would have been removed.



                                           14
    Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 17 of 39
                             DOCUMENT




101. Even a negligent, careless, and inept investigation would have resulted in a

      deletion as it is hard to imagine an easier investigation than saying,"The Judge

      ruled that the case is dismissed so at a bare minimum we must report that balance

      as zero as of May 2019 and stop reporting false information after that date."

102. It is disappointing, but typical, that no Defendant would even perform an inept

      investigation.

103. Certainly a reasonable (non-negligent) investigation by each Defendant would

      have absolutely resulted in a deletion or at least a zero balance as of May 2019.

104. Instead ofa reasonable investigation, the Defendants have a policy, procedure,

      practice, custom,and habit ofrecklessly and intentionally refusing to investigate

      legitimate disputes.

105. This is what happened here.

106. The Defendants Equifax,Experian and Trans Union have argued vigorously

      in recent years that they are incapable of doing disputes if a legal case could

      possibly determine the rights between the furnisher and the consumer.

107. This is and has been a bogus argument and is not supported by the text of the

      FCRA.

108. This case is a perfect example of the hypocrisy of the consumer reporting

      agencies such as Equifax,Experian and Trans Union.




                                          15
    Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 18 of 39
                             DOCUMENT




109. Here, the furnisher (Regional) and consumer (Plaintiff Caster) had a dispute

      over whether debt was owed.

1 10. Had Plaintiff disputed before the collection lawsuit was filed and then

      dismissed, Equifax, Experian and Trans Union would have gone ballistic if

      Plaintiff sued after the Regional account was kept.

111. They would argue "This is a legal dispute, and we can't determine the rights —

      you have to go to court to get a ruling!"

112. But here there was a court case.

1 13. There was a ruling.

1 14. The ruling was an adjudication on the merits — a dismissal with prejudice.

115. Plaintiff does not owe any money to Regional after May 24,2019.

1 16. This was submitted to Equifax, Experian and Trans Union.

117. Each company — Equifax, Experian and Trans Union as well as Regional —

      could easily have read the complaint and order from the District Court in Shelby

      County.

118. But they chose not to.

119. Equifax, Experian and Trans Union chose not to because in reality all they

      are capable of doing is to perform like a bird and parrot back whatever the

      furnisher tells them.




                                          16
    Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 19 of 39
                             DOCUMENT




120. This is not a situation where they are trying their best and are just not capable of

      meeting the requirements ofthe law.

121. Ifthis was the case,it would be sad,and they should simply stop doing this type

      of business.

122. Instead, this is a situation where Equifax, Experian and Trans Union have

      voluntarily and deliberately chosen to make themselves incompetent as they

      have no desire to properly investigate disputes.

123. The same is true for Regional who is required to do a reasonable investigation

      upon notification from the consumer reporting agencies of a dispute.

124. Equifax, Experian and Trans Union have refused to invest the time, money,

      and effort to actually carry out their federally mandate duties ofinvestigation.

125. Regional has done the same by refusing to invest the time, money, and effort to

      actually carry out its federally mandate duties ofinvestigation.

126. Equifax, Experian and Trans Union have each abdicated the required

      investigation to merely repeating whatever the furnisher says.

127. Here, Regional as the furnisher, has also refused to properly investigate as

      required by the FCRA.

128. The reason is as long as Regional keeps false information on credit reports, then

      it could get paid by consumers like Plaintiff on debts not owed.




                                           17
    Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 20 of 39
                             DOCUMENT




129. Keeping negative accounts on a credit report is terribly damaging from both a

      scoring perspective (Vantage and FICO)and from an underwriting perspective

      for loans.

130. Consumers are often forced to pay debts they do not owe simply to qualify for

      a loan or pass a background screening check etc.

131. Regional files suits each year in Alabama and knows exactly what it means

      when it dismisses a case with prejudice after a settlement, but it has decided, at

      the highest levels, to keep false accounts on credit reports to extort money out

      of consumers such as Plaintiff either by refusing to investigate or purposely

      setting up their business so that they are incompetent when it comes to

      investigating credit report disputes.

132. Equifax,Experian and Trans Union also understand the effect of a dismissal

      with prejudice and understand how the account cannot remain on the

      consumer's credit report with a balance and treated as if there was still a debt

      owed.


       Damages Suffered By Plaintiff Due To The Actions OfDefendants

133. Plaintiff has suffered actual damages as a result ofthese illegal actions by each

      and every Defendant in the form of anger, anxiety, emotional distress, fear,

      frustration, upset, humiliation, embarrassment, amongst other negative

      emotions, damage to credit (including turn downs), economic loss, as well as

                                          18
    Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 21 of 39
                             DOCUMENT




     suffering from unjustified and abusive invasions of personal privacy. All such

     damages have been suffered in the past, are continuing to be suffered, and such

     damages will continue in the future.

134. All actions (and omissions) by any employee or agent of each Defendant were

     taken in the line and scope ofsuch employment or agency relationship.


                            CAUSES OF ACTION

                                    COUNT I

     VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                  15 U.S.C.§ 1681 et seq.
DEFENDANTS REGIONAL,EQUIFAX,EXPERIAN,AND TRANS UNION


135. Defendant Equifax is a "consumer reporting agency," as codified at 15

      U.S.C. § 1681a(e).

136. Defendant Experian is a "consumer reporting agency," as codified at 15

      U.S.C. § 1681a(e).

137. Defendant Trans Union is a "consumer reporting agency," as codified at 15

      U.S.C. § 1681a(e).

138. Plaintiff's credit reports from Equifax, Experian and Trans Union were

      accessed and the false information about Regional's account was published




                                        19
    Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 22 of 39
                             DOCUMENT




       to third parties before the disputes and after the results of investigations from

       Plaintiffs disputes to Equifax, Experian2 and Trans Union.

139. Plaintiff notified Defendant Experian directly of a dispute on the Regional

       account's completeness and accuracy.

140. Defendant Experian properly notified Regional of the dispute as required by

       the FCRA.

141. Alternatively, Defendant Experian did not properly notify Regional of the

       dispute as required by the FCRA and this violates 15 U.S.C. § 1681i.

142. Defendant Experian failed to investigate, failed to delete information found

       to be inaccurate, reinserted the information without following the FCRA,

       and/or failed to properly investigate Plaintiff's disputes in violation of 15

       U.S.C. § 1681i and this was done negligently and/or wantonly and/or

       willfully.

143. Plaintiff alleges that at all relevant times Defendant Experian failed to

       maintain and failed to follow reasonable procedures to assure maximum

       possible accuracy of Plaintiffs credit reports, concerning the account in

       question, violating 15 U.S.C. § 1681e(b).



2 Defendant Experian refused to send Plaintiff the results of investigation, but it is clear that if
Defendant Experian did an investigation it was done wrongfully in violation of the FCRA as
the false information was not corrected or deleted. And if Defendant Experian did no
investigation, then it violated all ofits obligations under the FCRA when presented with a
consumer dispute.


                                                 20
    Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 23 of 39
                             DOCUMENT




144. Plaintiff notified Defendant Equifax directly of a dispute on the Regional

     account's completeness and accuracy.

145. Defendant Equifax properly notified Regional of the dispute as required by

      the FCRA.

146. Alternatively, Defendant Equifax did not properly notify Regional of the

      dispute as required by the FCRA and this violates 15 U.S.C. § 1681i.

147. Defendant Equifax failed to investigate, failed to delete information found

      to be inaccurate, reinserted the information without following the FCRA,

      and/or failed to properly investigate Plaintiffs disputes in violation of 15

      U.S.C. § 1681i and this was done negligently and/or wantonly and/or

      willfully.

148. Plaintiff alleges that at all relevant times Defendant Equifax failed to

      maintain and failed to follow reasonable procedures to assure maximum

      possible accuracy of Plaintiffs credit reports, concerning the account in

      question, violating 15 U.S.C. § 1681 e(b).

149. Plaintiff notified Defendant Trans Union directly of a dispute on the

      Regional account's completeness and accuracy.

150. Defendant Trans Union properly notified Regional of the dispute as required

      by the FCRA.




                                        21
    Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 24 of 39
                             DOCUMENT




151. Alternatively,Defendant Trans Union did not properly notify Regional ofthe

     dispute as required by the FCRA and this violates 15 U.S.C. § 1681i.

152. Defendant Trans Union failed to investigate, failed to delete information

     found to be inaccurate, reinserted the information without following the

     FCRA, and/or failed to properly investigate Plaintiff's disputes in violation

     of 15 U.S.C. § 1681i and this was done negligently and/or wantonly and/or

      willfully.

153. Plaintiff alleges that at all relevant times Defendant Trans Union failed to

      maintain and failed to follow reasonable procedures to assure maximum

      possible accuracy of Plaintiff's credit reports, concerning the account in

      question, violating 15 U.S.C. § 1681e(b).

154. Regional is a "furnisher" under the FCRA as it furnishes information to one

      or more consumer reporting agencies.

155. Regional was properly notified of Plaintiff's disputes.

156. Regional refused to properly investigate as required by the FCRA.

157. Regional knew it was reporting false information in violation of the FCRA

      but refused to correct this by deleting the false information and the account if

      it would not correct the false credit reporting.

158. Plaintiff alleges that Defendants Regional, Equifax, Experian and Trans

      Union failed to conduct a proper and lawful reinvestigation.



                                          22
   Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 25 of 39
                            DOCUMENT




159. All actions taken by the Defendants Regional, Equifax, Experian and

     Trans Union were done with negligence.

160. All actions taken by the Defendants Regional, Equifax, Experian and

     Trans Union were done with malice, were done willfully, and were done with

     either the desire to harm Plaintiff and/or with the knowledge that their actions

     would very likely harm Plaintiff and/or that their actions were taken in

     violation ofthe FCRA and/or that they knew or should have known that their

     actions were in reckless disregard ofthe FCRA.

161. All of the violations of the FCRA proximately caused the injuries and

     damages set forth in this Complaint.

162. All actions of Defendants Regional, Equifax, Experian and Trans Union

     have proximately caused Plaintiff past and future monetary loss, past and

     future damage to Plaintiff's credit and credit worthiness, past and future

     mental distress and emotional anguish, and other damages that will be

     presented to the trier offact.




                                        23
    Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 26 of 39
                             DOCUMENT




                             PRAYER FOR RELIEF

      WHEREFORE,PREMISES CONSIDERED,Plaintiff prays that judgment

be entered against each and every Defendant for all damages allowable (including

statutory, actual, compensatory, nominal and punitive), costs, expenses, attorney

fees, injunctive relief to prevent further violations, and for such other and further

relief as may be just and proper.

                                       Respectfully Submitted,

                                      /s/ John G. Watts
                                       John G. Watts(WAT056)
                                       M.Stan Herring(HER037)
                                       Watts & Herring,LLC
                                       The Kress Building
                                       301 19th Street North
                                       Birmingham, Alabama 35203
                                      (205)879-2447
                                      (888)522-7167facsimile
                                      johnwattsherring.com
                                       stan@wattsherring.com
                                       Attorneys for Plaintiff



                 PLAINTIFF DEMANDS A TRIAL BY JURY




                                         24
    Case 2:21-cv-00471-AMM Document 1-12 Filed 04/01/21 Page 27 of 39
                             DOCUMENT




Serve defendants via certified mail at the following address:

Equifax,Inc.
do Prentice Hall Corporation System Inc.
641 South Lawrence Street
Montgomery, AL 36104

Experian Information Solutions,Inc.
c/o CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104

Regional Acceptance Corporation
c/o CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104

Trans Union, LLC
do Prentice Hall Corporation System Inc.
641 South Lawrence Street
Montgomery, AL 36104
                          DOCUMENT 5
Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 28 of 39
                          DOCUMENT 5
Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 29 of 39
                          DOCUMENT 5
Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 30 of 39
                          DOCUMENT 5
Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 31 of 39
                          DOCUMENT 6
Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 32 of 39
                          DOCUMENT 6
Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 33 of 39
                          DOCUMENT 8
Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 34 of 39
                          DOCUMENT 8
Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 35 of 39
                          DOCUMENT 10
Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 36 of 39
                          DOCUMENT 10
Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 37 of 39
                          DOCUMENT 12
Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 38 of 39
                          DOCUMENT 12
Case 2:21-cv-00471-AMM Document 1-1 Filed 04/01/21 Page 39 of 39
